DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
Claims 1-2, 4-12, 14-17, 19-21 have been presented for examination based on the application filed on 11/21/2022.
Claims 3, 13 and 18 are cancelled.
Claims 1, 11 and 16 are amended.
Rejection for claim 11, rejected under 35 USC 101 is withdrawn for being signal per se. based on amendment filed 4/29/2022 and retained in current claim set.
Claims 1-2, 4-12, 14-17, 19-21 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process/mathematical concept (Abstract idea).
Claims 1-2, 4-12, 14-17, 19-21 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1-2, 4-12, 14-17, 19-21 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-2, 4-12, 14-17, 19-21 remain rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB No. 20140114885 A1 by Han; Lu-Sha et al., in view of US PGPUB No. 20190102840 A1 by Perl; Andri et al., further in view of US PGPUB No. 20180229723 by Jiang; Zhen et al. 
This action is made Non-Final.
Examiner Note
Examiner recommends requesting interview regarding rejection under 35 USC 103 & 112 before responding to this action. Han prior art is mapped as teaching the training limitation as amended. Further discussion on this topic might resolve new rejections under 35 USC 112, new matter.
----- This page is left blank after this line -----

Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.8-10:

    PNG
    media_image1.png
    108
    622
    media_image1.png
    Greyscale

…

    PNG
    media_image2.png
    183
    674
    media_image2.png
    Greyscale


(Response 1) MPEP §2106.04(a)(1) recites:
vii. a method of training a neural network for facial detection comprising: collecting a set of digital facial images, applying one or more transformations to the digital images, creating a first training set including the modified set of digital facial images; training the neural network in a first stage using the first training set, creating a second training set including digital non-facial images that are incorrectly detected as facial images in the first stage of training; and training the neural network in a second stage using the second training set.

As seen from the exemplar claim language the training a neural network is done in context of facial detection, where each claimed step integrates the training into a practical application (facial detection). No such practical application is claimed in the independent claims and newly added dependent claim 21 is merely includes the application as field of use, not showing how the generic neural network training is integrated into creating a model for controlling a vehicle and then how that model is used to control the vehicle. The recitation of label for car driving parameter does not is merely a field of use and does not recite/affect the practical application of neural network. For at least the above reasons the claim remains patent ineligible under this statute. 
Further, as addressed in the rejection, the negative limitation of “without performing simulation…” does not improve in training of the neural network for a practical application. See MPEP 2106.05(h).
(Argument 2) Applicant has argued in Remarks Pg.10-12:

    PNG
    media_image3.png
    291
    623
    media_image3.png
    Greyscale


(Response 2) Han also teaches in [0046] that traffic data used for parameter extraction (in [0050]) can also be real data (not simulated data, therefore not requiring any simulation).
[0046] In one aspect, the traffic data 304 can be collected (e.g., by the parameter extraction component 302) based on most any detection technique. For example, the traffic data 304 can be determined based on ultrasonic detection, infrared detection, ground detection, and/or computer vision. Ultrasonic is suitable for short detection distance (e.g., less than 12 m) since detection can be blocked by vehicles and pedestrians and thus, the accuracy is not high. Infrared detection is affected by the heat source of the vehicle itself, and has low anti-noise capability and low detection accuracy. Ground detection has a high accuracy, but it requires burying the equipment into the lanes, causing damages to the road and inconvenient installation. Computer vision based detection, which continues to evolve with computer technology, image processing, artificial intelligence, and pattern recognition, can also be deployed in the detection of traffic flow. Further, traffic data 304 can be determined based on microwave data (e.g., collected by microwave radars) and/or video data (e.g., collected by video cameras) of an area. According to an aspect, the parameter extraction component 302 can simulate traffic (e.g., vehicle and/or pedestrian) within the area for a specified time period (e.g., during a day) for each traffic state to evaluate traffic state for each sample by employing the simulation component 306. Thus, the simulation component 306 can obtain a large number of samples for traffic state detection. As an example, microscopic multi-modal traffic flow simulation system (e.g., VISSIM.RTM.) can be utilized to facilitate the traffic flow simulation. Although the simulation component 306 is depicted to reside within the parameter extraction component 302 in FIG. 3A, it can be appreciated that the simulation component 306 can also be coupled to the parameter extraction component 302 via a communication interface.

[0050] Referring back to FIG. 3A, based on the traffic data 304 and/or the simulation data (e.g., determined by simulation component 306), the parameter extraction component 302 can determine traffic parameters including, but not limited to, the average vehicle speed, traffic volume and vehicle time occupancy. As an example, traffic parameters, such as average vehicle speed v (m/s), traffic volume f (veh/s), time occupancy s, travel time t (s)…

Therefore the allegation that Han only uses simulated data (remaining part of [0046]) as sole input for parameter extraction is not correct. As shown non-simulation Traffic Data 304 can be used alone or in combination with Simulation data for parameter extraction. 
(Argument 3) Applicant has argued in Remarks Pg.13:

    PNG
    media_image4.png
    256
    629
    media_image4.png
    Greyscale


(Response 3) Han [0047] states:
[0047] In one example, the simulation component 306 can include a traffic simulator and a signal state generator. Moreover, the simulation component 306 can include a car following model and a lane transformation model. The signal state generator is a signal control program that can continuously obtain detection information from the traffic simulator based on the simulation step, to decide the signal state of the next simulation instant, and transmit this information to the traffic simulator. The simulation component 306 can analyze traffic operation under a wide range of conditions such as (but not limited to) the types of lanes, traffic composition, traffic signal control, and/or stop/yield control. Moreover, the simulation component 306 not only simulates real-time operation of transportation infrastructure, but can also output various traffic parameters, such as travel time and queue length. The results generated by the simulation component 306 reflect the actual traffic conditions by setting the corresponding parameters. Therefore, the simulation data obtained is closer to the actual data observed.

This paragraph describes more detail about simulation component. Applicant’s allegation that training neural network with non-simulation data would require substantial reconstruction is not supported by Han citation of [0046] first half (as shown in Response 2 above) and [0050] which shows non-simulation Traffic Data 304 can be used alone or in combination with Simulation data for parameter extraction. Therefore, no substantial reconstruction is needed to show what neural network (SVM) can be trained on parameter extracted (parameter extraction component 302) from both actual Traffic Data 304 and/or simulation data.
No additional arguments are made the dependent claims. Examiner respectfully finds applicant’s arguments unpersuasive.
---- This page is left blank after this line ----

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-12, 14-17, 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process/mathematical concept without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1, 10 & 16:
Step 1: the claims 1, 10 and 16 are drawn to a method, apparatus and system respectively, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 16 as representative, however analysis is applicable to claim 1 & 11 as well. The claim 16 limitations recite (bolded for abstract idea identification): 
Claim
Step 2A Prong 1 analysis
16. An apparatus comprising: 
a processor or a programmable circuitry; and one or more computer readable mediums collectively including instructions that, when executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to: 

obtain a plurality of datasets, each dataset including simulation parameters, time series data and a label, wherein the time series data represents a simulation status for each time step and the label represents a simulation result; 

learn a metric of the simulation parameters of at least two datasets of the plurality of datasets, wherein the metric imitates the similarity of time series data of the at least two datasets; 

train a model for predicting the label for car driving simulation parameters without performing a simulation to save simulation computational resources by simulation parameters using a Gaussian process as a response-surface model to map simulation parameters to labels using a radial basis function kernel based on the metric.
Addressed under step 2A prong 2 & 2B.







Addressed under step 2A prong 2 & 2B.






This is abstract idea, specifically directed to mental step of observing and evaluating (the obtained dataset) to form a judgement (metric).
This may also be considered as mathematical concept in view of specification [0037]-[0043].

This is abstract idea for being mathematical concept in view of specification [0044]-[0045] at least. The addition of details of the mathematical function used remains an exercise in data processing using mathematical concept. See Additional comment under step 2A Prong 2.
The negative limitation does not add any detail to the abstract idea other than the source of data is not simulation.


Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper, as they are generically recited and do not require any complex details as disclosed in specification. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components (processor and computer readable medium). Further the limitation may also be are mathematical concept (according to MPEP 2106.04(a)(2)) related computation of metric (weight values) and then using it to train a model (mathematical model as mapped above in specification). Also the mathematical concepts disclosed may also be performed in the mind or with the aid of pencil and paper. The method (claim 1) and product (claim 11) claims may also be rejected similarly. See MPEP 2106.04(a)(2)III D.
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of a processor or a programmable circuitry; and one or more computer readable mediums collectively including instructions that, when executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to perform the claimed functions, at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f). Even if the limitation “…using a Gaussian process as a response-surface model to map simulation parameters to labels using a radial basis function kernel based on the metric” is considered as additional element, the additional element does not integrate the abstract idea into a practical application (as not practical application is claimed), detailing how the data from the practical application field is integrated into mathematical concept such that it improves the technological field. Claims 1 and 11 are rejected likewise.
The claim 16 additionally recites 
obtain a plurality of datasets, each dataset including simulation parameters, time series data and a label, wherein the time series data represents a simulation status for each time step and the label represents a simulation result;  

This step amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
The new recitation that “…training a model for predicting the label for car driving simulation parameters [1] without performing a simulation to save simulation computational resources [2]…” is merely field of use ([1] car driving), and merely a designation for where the data is obtained from, thereby does no more than generally link a judicial exception to a particular technological environment. Since this was merely an incidental or token addition to the claim that did not alter or affect how the process steps of training was performed it does not amount to significantly more. The negative limitation (see [2]) also points to source of data for training the neural network, and not to the any aspect that improves the neural network. See MPEP 2106.5(h). For this reason the claims does not integrates the judicial exception into a practical application under step 2A prong 2 and Step B below.
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or a programmable circuitry; and one or more computer readable mediums to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). Further the obtaining data step amounts to extra-solution activity of gathering data for use in the claimed process.  See MPEP 2106.05(g). Therefore none of the steps qualify as "significantly more" when recited in a claim with a judicial exception. 
The claims 1 & 11 recite similar limitation and are also therefore considered to be patent ineligible. The claim does not even claim a field of use let alone improvement in the any specific field (See MPEP 2106.05(h)).
Claims 2, 12 & 17 recite generally recite calculating metric and updating weights, which is considered to mathematical concept and/or mental steps that can be performed with pencil and paper/generic computer as means to perform calculation. See MPEP 2106.04. The claim does not disclose any field of use or state it is improvement in the functioning of a computer.
Claims 4-6, 14 and 19 recite determining new simulation parameters that maximize (minimize) the label predicted by the model further detailing the algorithm and add merely to abstract idea/mathematical concept (See specification [0048]-[0051]) as claimed in claim 1, 10 & 16 respectively. The claims do not disclose any additional limitations that integrate the judicial exception into practical element.
Claims 7, 15 and 20 recite determining new simulation parameters by using the model; performing a simulation for the new simulation parameters to obtain new time series data and a new label for the new simulation parameters; and adding a new dataset including the new simulation parameters, the new time series data and the new label to the plurality of datasets further detailing the algorithm and add merely to abstract idea/mathematical concept (See specification [0048]-[0051]) as claimed in claim 1, 10 & 16 respectively. The claims do not disclose any additional limitations that integrate the judicial exception into practical element.
Claims 8 further adds wherein the simulation parameters represent initial parameters of at least two vehicles, and the time series data represents reacting results of the at least two vehicles during movements of the at least two vehicles pertaining to defining the variables in context of an application, and add merely to abstract idea as claimed in claim 1. This represents defining a field of use and does not overcome the judicial exception. See MPEP 2106.05(g) & (h). The claims do not disclose any additional limitations that integrate the judicial exception into practical element. 
Claims 9 further recite further details of the label, and at best contribute to the algorithm of computing a label (a number/value) -- -which remains an abstract idea. Further recitation of collision, is at best field of use as recited in MPEP 2106.05(h). The claims do not disclose any additional limitations that integrate the judicial exception into practical element. 
Claim 10 further recites the data is related to automated driving which is additional element, however it is merely defining the source of data and at best field of use(See MPEP 2106.05(h)) /extra-solution activity (See MPEP 2106.05(g)) as it does not lead to improvement in functioning of a computer or technology or technical field (See MPEP 2106.05(a)).
Claim 21 (New) further comprising controlling an automated driving vehicle using the trained model, however it is at best field of use(See MPEP 2106.05(h as it does not lead to improvement in functioning of a computer or technology or technical field (See MPEP 2106.05(a)) and does not show how the model is actually used to control the vehicle. 
----- This page is left blank after this line -----




Claim Rejections - 35 USC § 112/1st 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-12, 14-17, 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2173.05(i) states:
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.

Specifically, claims 1 (chosen as representative), 11 and 16 recite similar negative limitation of:
1. (Currently Amended) A computer-implemented method comprising: 
obtaining a plurality of datasets, each dataset including simulation parameters, time series data and a label, wherein the time series data represents a simulation status for each time step and the label represents a simulation result; 
learning a metric of the simulation parameters of at least two datasets of the plurality of datasets, wherein the metric imitates the similarity of time series data of the at least two datasets; and 
training a neural network model to predict the label for car driving simulation parameters without performing a simulation to save simulation computational resources by using a Gaussian process as a response-surface model to map simulation parameters of the at least two datasets to labels using a radial basis function kernel based on the metric.

Use of Gaussian process by itself does not show training a neural network model to predict the label for car driving simulation parameters without performing a simulation to save simulation computational resources. The bolded negative limitation is not supported in the specification. On the contrary the specification support that data used in the training the neural network comes from simulation being performed.  

    PNG
    media_image5.png
    755
    549
    media_image5.png
    Greyscale


Specification  [0032]-[0033] further states:
    PNG
    media_image6.png
    448
    709
    media_image6.png
    Greyscale
 
As shown above the [neural network] training section uses the simulation data (time series and label) data coming from the simulation section 370, contrary to claimed limitation “training a neural network model to predict the label for car driving simulation parameters without performing a simulation”. Therefore this limitation is considered to be new matter and lacks written description.
Claims 11 & 16 disclose similar limitation and are rejected likewise. Claims 2-10, 21 do not cure the deficiency of claim 1 and are rejected likewise. Claims 12, and 14-15 do not cure the deficiency of claim 11 and are rejected likewise. Claims 17, 19 and 20 do not cure the deficiency of claim 16 and are rejected likewise.
---- This page is left blank after this line ----
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12, 14-17, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Exemplary claim 1 recites:
1. (Currently Amended) A computer-implemented method comprising: 
obtaining a plurality of datasets, each dataset including simulation parameters, time series data and a label, wherein the time series data represents a simulation status for each time step and the label represents a simulation result; 
learning a metric of the simulation parameters of at least two datasets of the plurality of datasets, wherein the metric imitates the similarity of time series data of the at least two datasets; and 
training a neural network model to predict the label for car driving simulation parameters [1] without performing a simulation to save simulation computational resources by using a Gaussian process as a response-surface model to map simulation parameters of the at least two datasets to labels using a radial basis function kernel based on the metric.

As evident from the bolded references to plurality of dataset relating to simulation datum, its unclear how the training step is performed without actually performing simulation. In other words, if the only datum obtained and learnt from is simulation datum, then the training step appears to contradict the fact that the data used to train the neural network is not simulation datum or datum not received from performing simulation. Specification [0032] - [0033] & Fig.3 appear to contradict the amended language. Therefore it is unclear how the limitation should be interpreted. 
Claim 1 also lacks antecedent basis for “the label for car driving simulation parameters” as indicated by [1] above.
Claims 11 and 16 suffer from same deficiencies as claim 1 above and are rejected likewise.
---- This page is left blank after this line ----


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 4-12, 14-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB No. 20140114885 A1 by Han; Lu-Sha et al., in view of US PGPUB No. 20190102840 A1 by Perl; Andri et al., further in view of US PGPUB No. 20180229723 by Jiang; Zhen et al. 
Regarding Claims 1, 11 & 16 (Updated 12/15/2022)
Han teaches a computer-implemented method  (For claim 1 Han : Fig.10 & [0081]-[0090]) , a computer program product including one or more computer readable storage mediums (For claim 11, Han : Fig.10 elements 1006, 1014) collectively storing program instructions that are executable by a processor or programmable circuitry (Han : Fig.10 element 1004) to cause the processor or programmable circuitry to perform operations (Han : Fig.10 & [0081]-[0090]), or an apparatus (For claim 16 Han : Fig.10 & [0081]-[0090]) comprising: a processor or a programmable circuitry (Han : Fig.10 element 1004); and one or more computer readable mediums (For claim 11, Han : Fig.10 elements 1006, 1014) collectively including instructions that, when executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to/comprising: obtaining a plurality of datasets (Han: [0046]-[0050] real and simulated traffic data for specified time period for each vehicle using para extraction component 306) , each dataset including simulation parameters (Han: [0050] "... the parameter extraction component 302 can determine traffic parameters including, but not limited to, the average vehicle speed, traffic volume and vehicle time occupancy. As an example, traffic parameters, such as average vehicle speed v (m/s), traffic volume f (veh/s), time occupancy s, travel time t (s),...") , time series data  (Han : [0049] measurement done for the duration and at intervals (e.g. one minute) as shown in [0050][0058][0080]) and a label (Han: as traffic state at least in [0046] [0051] and elsewhere, with examples as "... As an example, road traffic can be classified into different states such as (but not limited to) unimpeded, busy,
and congested....") , wherein the time series data represents a simulation status for each time step  (Han : as interaction between vehicles [0051] "... Further, the traffic state detection component 102 can detect a busy state, when the traffic is still within steady flow range, however the interaction between vehicles is larger and/or the speed of a vehicle is constrained by other vehicles...." [0057] "... According to an aspect, fusion of multiple classifiers with different training set or at multiple instants in a short period of time can further improve the detection accuracy...") and the label represents a simulation result (Han: [0046][0051] as traffic state) ; learning a metric of the simulation parameters of at least two datasets of the plurality of datasets (Han: [0053] teaches learning as training the SVM/MLP showing 1730 total data samples) , wherein the metric imitates  (Han: [0054] See parameter C and y (gamma).) ; and training a model for predicting the label for car driving simulation parameters without performing a simulation to save simulation computational resources  (Han : [0046] as traffic data which is not simulation data. [0050] shows one option is to use the traffic data (and not simulation data) for parameter extraction, which is then used to train the model; "... [0050] Referring back to FIG. 3A, based on the traffic data 304 and/or the simulation data (e.g., determined by simulation component 306), the parameter extraction component 302 can determine traffic parameters including, but not limited to, the average vehicle speed, traffic volume and vehicle time occupancy...." as car driving simulation parameters used to find labels "... [0051] Based on an analysis of the traffic parameters, the traffic state detection component 102 can determine a current traffic state...."; No computation resources are used for simulation when the data is traffic data is used for parameter extraction) by using a Gaussian process  (Han: [0029][0058], Fig.9 & [0078]-[0080]; e.g. [0078] states "...In one aspect, during the training of the SVM classifier, four kernel functions (linear, polynomial, Gaussian radial basis, and/or sigmoidal function) are tried, and cross-validated to determine optimal parameters. The Gaussian radial basis function can be selected as the optimal kernel function....").
Although Han teaches similarity with as metric C and gamma between data sets while training the SVM (Han: [0054] "... The penalty parameter C>0. A larger C implies a less emphasis on the outliers...."), Han does not explicitly teach the metric imitates the similarity of time series data of the at least two datasets.
	Perl teaches the metric imitates (Perl: [0091]-[0092] ) 

    PNG
    media_image7.png
    621
    764
    media_image7.png
    Greyscale

Han and Pearl do not explicit teach a Gaussian process as a response-surface model.
Jiang teaches a Gaussian process as a response-surface model  (Jiang: [0061]-[0066] "... [0066] In some embodiments, the Gaussian process regression (GPR) is used as the SRSM [stochastic respond surface model]  method, because it is not restricted to any specific functional forms and can deal with the noisy experimental data....").
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Perl to Han as Perl’s teaching has an advantage, namely the inventive system allows for providing a system for maneuver detection-based risk scoring. Maneuvre detection-based scoring and vehicle safety (ADAS, active and passive safety) constitute a key differentiator for developing an operatable risk-transfer structure (Perl: [0019]). Additional motivation to combine would have been that Perm employs the similarity detection which is save in the parameter sets and would be similar for the training set data metric for the Han, which is also using the SVM/MLP based detection (Han: [0005]-[0009]). Further motivation would be that Han and Perl are analogous art in the field of vehicle driving pattern detection using neural network (Perl: [0018][0060]; Han: [0028]-[0033]) to the instant invention. 
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Jiang to Perl & Han as Jiang’s teaching has an advantage that its disclosed Gaussian process regression (GPR) is used as the SRSM [stochastic respond surface model]  method, because it is not restricted to any specific functional forms and can deal with the noisy experimental data (Jiang: [0066]) which complements the teaching of Han (Han having unclassified data regions and This [Gaussian kernel based SVM classifier] method can reduce the unclassified region of basic classifiers, and improve the classification accuracy). Further Jiang and Perl are also analogous art to the claimed invention (See new dependent claim 21) which are both directed to controlling an automated driving vehicle using the trained model (Jiang: Fig.3 [0048]-[0052]; Perl: Abstract – modeling the driving behavior).
Regarding Claims 2, 12 and 17
Han teaches wherein the metric is calculated based on a difference of simulation parameters of the at least two datasets and a set of weights (Han: [0031] & [0055] ) , and the learning updates the set of weights to imitate the similarity of time series data of the at least two datasets  (Han: [0067]-[0072] different weights based on accuracy(understood as similarity between the data)) . Claims 12 and 17 represent similar limitations and are rejected similarly as claim 2. 
Regarding Claims 3, 13 and 18 (Cancelled)
Regarding Claims 4, 14 and 19
Han teaches further comprising determining new simulation parameters that maximize the label predicted by the model (Han: [0067]-[0072] showing maximizing different labels See Table 2-4; New data could be other factors like lane condition, traffic lights etc. as in [0075]-[0076]). Claims 14 and 19 represent similar limitations and are rejected similarly as claim 4.
Regarding Claim 5
Han teaches further comprising determining new simulation parameters that minimize the label predicted by the model (Han: [0033] as minimizing the error for the prediction New data could be other factors like lane condition, traffic lights etc. as in [0075]-[0076]; Han teaches 1730 training sets (more than 2 sets), and then 1440 evaluation/test samples as seen in Table 2 in [0069], for determining state (traffic state)).
Regarding Claim 6
Han teaches further comprising determining new simulation parameters by selecting the new simulation parameters from at least two sets of candidate simulation parameters (Han teaches 1730 training sets (more than 2 sets), and then 1440 evaluation/test samples as seen in Table 2 in [0069], for determining state (traffic state)).

Regarding Claims 7, 15 and 20
Han teaches determining new simulation parameters by using the model; performing a simulation for the new simulation parameters to obtain new time series data and a new label for the new simulation parameters; and adding a new dataset including the new simulation parameters, the new time series data and the new label to the plurality of datasets (Han teaches 1730 training sets (more than 2 sets), and then 1440 evaluation/test samples as seen in Table 2 in [0069], for determining state (traffic state); the process is detailed in Fig.6-9 where SVP+MLP is trained and then utilized with different data sets; Citations in Han from claim 1 are incorporated as performing each step likewise with different data). Further it should be noted that simply duplicating data (not the methodology) is simply duplication of parts as in In re Harza, and does not make the limitation non-obvious. Claims 15 and 20 represent similar limitations and are rejected similarly as claim 7.
Regarding Claim 8
Han teaches wherein the simulation parameters represent initial parameters of at least two vehicles (Han: [0050]-[0051] "... In one aspect, the traffic state detection component 102 can detect an unimpeded state when the traffic is in the range of free flow and steady flow. For example, each vehicle is independent of other vehicles in a traffic stream and has a high degree of freedom (e.g., above
a predefined criterion) to select the desired speed...."; [0050] various initial & continuing parameter) , and the time series data represents reacting results of the at least two vehicles during movements of the at least two vehicles (Han: [0050]-[0051] "... Further, the traffic state detection component 102 can detect a busy state, when the traffic is still within steady flow range, however the interaction between vehicles is larger and/or the speed of a vehicle is constrained by other vehicles....").
Regarding Claim 9
Han teaches wherein the determining includes determining the new simulation parameters that cause the model to predict a label representing a multi-reacting collision (Han: [0076] "... For example, the traffic state can be utilized by traffic guidance and/or management systems to control traffic flow and/or prevent accidents....", preventing collision/accident would require predicting/foreseeing the accident.).
Regarding Claim 10
Perl teaches wherein the at least two vehicles include an automated driving vehicle, and the performing of the simulation includes simulating behaviors of the automated driving vehicle (Perl: [0060] as ADAS (advanced driver assistance systems) being the automated driving).
Regarding Claim 21 
Jiang teaches further comprising controlling an automated driving vehicle using the trained model (Jiang: Fig.3 [0048]-[0052]).
---- This page is left blank after this line ----

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Thursday, December 15, 2022